 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Michael Thompson, et al.,                          No. CV-16-02868-PHX-DJH
10                  Plaintiffs,                          ORDER
11    v.
12    Polaris Industries Incorporated, et al.,
13                  Defendants.
14
15          On May 21, 2019, the Court held the Final Pretrial Conference in this matter. The
16   jury trial in this matter is set for October 29, 2019, at 9:00 am.
17   I.     Trial Time Limits
18          The Court will amend its ruling from the Final Pretrial Conference regarding the
19   time limits for each party at trial. The Court will impose the following trial time limits:
20              A. 1 hour for opening statements, 1.5 hours for closing statements, and 0.5 hours
21                 for rebuttal statements for Plaintiffs;
22              B. 1 hour for opening statements and 1.5 hours for closing statements for
23                 Defendants;
24              C. 28 hours for Plaintiffs’ case, including cross-examination of other parties’
25                 witnesses;
26              D. 28 hours for Defendants’ case, including cross-examination of other parties’
27                 witnesses;
28              E. 6 hours for rebuttal; and
 1             F. 3 hours for sur-rebuttal, which will only be permitted if the need arises.
 2   II.    Settlement Conference
 3          On or before August 9, 2019, the parties shall jointly file a status report indicating
 4   whether the parties would like the Court to refer the matter to a Magistrate Judge for a
 5   settlement conference.
 6   III.   Supplemental Motions in Limine
 7          As discussed at the Final Pretrial Conference, the Court will provide the parties
 8   leave to further brief specific motions in limine that the Court was unable to issue a ruling
 9   on due to the parties’ failure to identify specific evidence or failure to provide relevant
10   authority. If the parties choose to file supplemental motions in limine, the motion and
11   response are each limited to three (3) pages with no more than ten (10) pages of attached
12   exhibits. All supplemental motions in limine shall be filed on or before July 12, 2019, any
13   response shall be filed on or before July 19, 2019, and no reply will be permitted. The
14   supplemental motions should not repeat arguments made in the original motion in limine;
15   rather, any supplemental motion in limine should address the deficiencies identified by the
16   Court in its May 17, 2019 Order (Doc. 271).
17          The Court will permit Plaintiffs to file supplemental motions in limine regarding the
18   following motions: Docs. 188, 189, 206, 209, 210, 217, and 227. The Court will permit
19   Defendants to file supplemental motions in limine regarding the following motions: Docs.
20   200, 201, and 207.
21   IV.    Revised Witness and Exhibit Lists
22          At the Final Pretrial Conference, the Court informed the parties that duplicative
23   witnesses and testimony will not be permitted at trial. Therefore, the parties shall file
24   revised witness and exhibits lists on or before August 16, 2019, which shall account for the
25   Courts’ prior orders, including the Court’s Order on the parties’ motions in limine (Doc.
26   271) and Order on the parties’ Daubert motions (Doc. 268).
27   V.     Jury and Juror Questionnaire
28          Pursuant to the parties’ agreement at the Final Pretrial Conference, the Court will


                                                 -2-
 1   empanel eight (8) jurors, all of whom will deliberate, and the verdict shall be unanimous.
 2   Additionally, the Court will prescreen the jurors. Accordingly, the parties shall review the
 3   standard Juror Questionnaire form attached and submit to chambers by email at
 4   Humetewa_Chambers@azd.uscourts.gov no more than five (5) proposed questions each to
 5   be added to the standard Juror Questionnaire, subject to the Court’s approval, no later than
 6   noon on September 10, 2019. The parties are encouraged to first meet and confer, and
 7   where feasible, submit joint proposed questions. The parties may also jointly propose to
 8   delete specific questions contained in the Juror Questionnaire form that they deem
 9   unnecessary or irrelevant. Additionally, the parties shall submit a Joint Statement of the
10   Case of no more than a few short sentences no later than noon on September 10, 2019.
11          The completed juror questionnaires will be reviewed at the time of the Status
12   Conference set for October 24, 2019 at 10:00 a.m. in Courtroom 605, Sandra Day
13   O’Connor United States Courthouse, 401 W. Washington St., Phoenix, Arizona, 85003.
14   The parties will be supplied with the completed questionnaires on a USB flash drive
15   approximately one week prior to the Status Conference. Counsel shall bring their copies
16   of the questionnaires to the Status Conference. Counsel are required to return to the
17   Courtroom Deputy the USB flash drive and all copies of the questionnaires no later than
18   the last day of trial. The parties shall meet and confer prior to the Status Conference
19   regarding the completed questionnaires and email by no later than noon on October 21,
20   2019 to chambers at Humetewa_Chambers@azd.uscourts.gov a list of any jurors they
21   agree should be stricken for cause, along with any objections to jurors they do not agree
22   should be stricken for cause. The parties shall not file this list. The Court will rule on any
23   disputed jurors at the Status Conference. If either party would like to appear telephonically
24   for the Status Conference, they must file the appropriate motion in compliance with Local
25   Rules, including Local Rule 7.2(h).
26          Accordingly,
27          IT IS ORDERED that the parties are limited to the trial time limits as set forth in
28   this Order.


                                                 -3-
 1          IT IS FURTHER ORDERED that on or before August 9, 2019, the parties shall
 2   jointly file a status report indicating whether the parties would like the Court to refer the
 3   matter to a Magistrate Judge for a settlement conference.
 4          IT IS FURTHER ORDERED that the parties have leave to file supplemental
 5   motions in limine regarding the above identified motions on or before July 12, 2019, any
 6   response shall be filed on or before July 19, 2019, and no reply will be permitted.
 7          IT IS FURTHER ORDERED that the parties shall file revised witness and
 8   exhibits lists on or before August 16, 2019.
 9          IT IS FURTHER ORDERED that the parties shall review the attached standard
10   Juror Questionnaire form and submit no more than five (5) proposed additional jury
11   questions to chambers by email at Humetewa_Chambers@azd.uscourts.gov no later than
12   noon on September 10, 2019.
13          IT IS FURTHER ORDERED that the parties must submit a Joint Statement of the
14   Case of no more than a few short sentences to chambers by email at
15   Humetewa_Chambers@azd.uscourts.gov no later than noon on September 10, 2019.
16          IT IS FURTHER ORDERED that the parties shall meet and confer regarding the
17   completed questionnaires and email chambers at Humetewa_Chambers@azd.uscourts.gov
18   a list of any jurors they agree should be stricken for cause, along with any objections to
19   jurors they do not agree should be stricken for cause no later than noon on October 21,
20   2019. The parties shall not file this list.
21          IT IS FINALLY ORDERED setting a Status Conference regarding the returned
22   Jury Questionnaires for October 24, 2019 at 10:00 a.m. in Courtroom 605, Sandra Day
23   O’Connor United States Courthouse, 401 W. Washington St., Phoenix, Arizona, 85003.
24          Dated this 22nd day of May, 2019.
25
26                                                  Honorable Diane J. Humetewa
27                                                  United States District Judge

28


                                                   -4-
